Citation Nr: 0712168	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-32 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that continued a 30 percent disability rating for 
PTSD.  

The veteran claims that he is unable to retain gainful 
employment due to his PTSD and notes that the examiner at a 
May 2003 VA examination stated that he was not employable 
secondary to PTSD.  This is viewed as a claim for a total 
rating for disability benefits based on individual 
unemployability and is referred to the RO for appropriate 
development.  


FINDING OF FACT

The competent and probative evidence preponderates against a 
finding that the veteran's symptoms and manifestations of 
PTSD result in occupational and social impairment with 
reduced reliability and productivity, or with deficiencies in 
most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. 1155, 5107(a) (West 
2002); 38 C.F.R. 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003, and September 
2003; and rating decisions in June 2003 and July 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in July 2004.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. PTSD

The veteran seeks a rating in excess of 30 percent for PTSD.  
He contends that his symptoms warrant a 100 percent 
evaluation.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  The regulations in 38 C.F.R. § 4.130 
establish a general rating formula for mental disorders and 
assign disability evaluations according to the manifestation 
of particular symptoms.  

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent schedular disability evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2006).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Service medical records show that the veteran was 
hospitalized from January to September 1971 for treatment of 
his right knee and discharged to the Medical Hold Company.  
While on the Medical Hold Company, he had several emotional 
problems and was seen by the psychiatrist as an outpatient.  
A psychiatric interview concluded with the recommendations 
for Administrative Discharge from further Navy duty.  Post 
service, at a VA examination in September 1971 no psychiatric 
disability was shown and the veteran's initial claim for 
service connection was denied.  

A statement from a Vet Center dated in April 2000 indicated 
that the veteran had been in treatment since January 2000 for 
PTSD with symptoms that included social alienation, 
exaggerated startle response, intrusive recollections and 
sleep disorder.  His current GAF was 53.  At a VA PTSD 
examination in May 2000, the veteran was diagnosed with PTSD 
and a Global Assessment of Functioning (GAF) score of 62 was 
assigned.  At a VA mental examination in June 2000 he showed 
symptoms consistent with PTSD.  The diagnosis was PTSD, mild 
to moderate and a GAF score of 60 was assigned.  Based on the 
medical evidence, the RO granted entitlement to service 
connection for PTSD in a July 2000 rating decision and 
assigned a 30 percent disability evaluation effective March 
7, 2000.

In March 2003, the veteran claimed that his condition had 
worsened and requested an evaluation.  He claimed that he was 
becoming anti-social and having trouble concentrating because 
of his mental state.  

A May 2003 statement submitted with treatment records from 
the Readjustment Counseling Service at a Vet Center indicated 
that the veteran attended individual therapy and bi-monthly 
group therapy sessions.  He was completely compliant in 
treatment.  He continued to have problems with anger, 
nightmares, sleep disturbance, intrusive thoughts, masking, 
and chronic pain.  These records also show that the veteran 
had a great deal of chronic constant pain in his back and 
joints for which he took pain medication and was in therapy.  
His diagnosis was PTSD, chronic and severe with delayed 
onset.  

On examination in May 2003, the veteran complained of 
intrusive thoughts of Vietnam, nightmares, and flashbacks 
during the day.  He reported having psychological and 
physical distress as cues, including helicopters.  He had 
survivor guilt feelings and avoided thoughts, feelings and 
conversations about Vietnam.  He avoided people, places and 
activities in general.  He reported decreased interest, a 
sense of detachment and a sense of foreshortened future.  He 
had difficulty falling and staying asleep.  He reported 
irritability and anger outbursts, difficulty concentrating, 
and endorsed symptoms of hypervigilance and exaggerated 
startle response.  He reported having self-medicated with 
alcohol as well as with pain medications to forget his 
memories of Vietnam.  He was becoming increasingly antisocial 
because of his PTSD.  He had increased violent behavior.  He 
continued to have chronic problems with anger, nightmares, 
intrusive thoughts and chronic pain.  He sometimes heard 
voices of people who had passed away.  

The veteran denied having been prescribed any psychotropic 
medications and denied any history of inpatient psychiatric 
treatment or suicide attempts.  He denied any history of 
violent behavior but reported that, lately, he had been 
increasingly angry and irritable.  

He lived with his wife to whom he had been married for 33 
years and had two adult children.  He was working at a job 
that he had held since 1989 for a boss who understood when 
the veteran had bad days and did not work.  He was afraid 
that with a likely change in management, he might lose his 
job.  

Clinical findings at the May 2003 VA examination were that 
the veteran was alert and oriented times four.  He was 
casually dressed and moderately groomed.  He exhibited no 
psychomotor agitation or retardation.  He was pleasant and 
cooperative with the examination.  His speech was within 
normal limits.  His thought process was logical and coherent.  
He exhibited no loosening of association or flight of ideas.  
His mood was depressed and his affect was constricted and 
dysphoric.  He denied suicidal or homicidal ideation, intent 
or plan.  He denied auditory, visual or tactile 
hallucinations and did not appear to be responding to 
internal stimuli.  There was no evidence of delusions.  His 
recent and remote memories were somewhat impaired.  He had 
mildly decreased concentration.  Cognitively, he was intact 
and his insight and judgment appeared to be intact.  

The examiner believed that the veteran suffered from chronic 
PTSD which was moderate to severe in nature.  He had suffered 
from moderate to severe social and occupational dysfunction 
secondary to PTSD.  He also had a problem with alcohol 
dependence as he had self medicated for symptoms of PTSD and 
was struggling to remain sober.  The examiner did not believe 
that the veteran was employable at that time secondary to his 
PTSD symptomatology.  The examiner commented that the veteran 
was lucky to have found a job with an understanding boss and 
that he currently was at risk for losing his job.  The 
diagnoses were PTSD, chronic, moderate to severe and alcohol 
dependence.  A GAF score of 58 was assigned.

An August 2003 statement from a Vet Center noted that the 
veteran spent three weeks in an inpatient pain management 
program to overcome his addiction to narcotics which he had 
used for the past 27 years due to his chronic pain.  Since 
completing the inpatient program, his symptoms had 
exacerbated.  He continued to have problems with anger, 
nightmares, sleep disturbances, intrusive thoughts, 
flashbacks, avoidance, masking, and chronic pain.  He 
attended weekly individual therapy and was in therapy to cope 
with his pain.  Long-term therapy and medication was 
indicated.  

In September 2003, the veteran stated that since he was now 
narcotic free, his PTSD symptoms had increased.  He had panic 
attacks at least three to four times a week and had long and 
short term memory loss.  He hadn't been to work since he got 
out of the hospital in August 2003.  

VA treatment records from July 2003 to June 2004 show that 
the veteran had been admitted from July to August 2003 to an 
inpatient pain program for chronic multiple pains in the 
lower back and upper extremity and to discontinue the opioid 
analgesics.  At admission, his affect and mood were normal, 
he was active and oriented times four.  He had normal speech 
and language.  At discharge, he had met all of his 15 goals 
for treatment to include reducing his social withdrawal and 
dysphoric affect.  He had decreased pain behavior and felt 
that he had improved significantly over the period of 
hospitalization.  At the time of discharge his mood was 
stable and he did not present as an acute risk to himself or 
to others.  

After discharge from the hospital pain program, the veteran 
was seen periodically for PTSD and medication follow-up.  In 
December 2003, the veteran reported that he had retired 
recently due to severe back pain.  He reported enjoying 
engaging in pleasurable hobbies including raising a show dog.  
He initially reported that since stopping opiates in July 
2003 he had new symptoms and increased frequency and 
intensity of nightmares.  Some of the symptoms were 
attributed to his chronic pain and opioid withdrawal.  After 
several months, the symptoms decreased so that by May 2004, 
he felt less depressed, he had fewer mood swings, he was less 
anxious, his sleep had improved and his nightmares had 
decreased in frequency to one per week and had decreased in 
intensity compared to three months earlier.  

Clinical findings were that the veteran's speech was of 
normal rate, rhythm and volume; he was well-related, 
cooperative, anxious, and friendly.  He had full affect and 
logical thought processes.  He denied psychotic symptoms and 
thoughts of hurting himself or others.  His insight and 
judgment were normal; he knew right from wrong and understood 
the consequences of his actions.  The diagnoses included PTSD 
and other psychiatric disorders due to chronic pain, and 
substance abuse withdrawal.  

In December 2003 a GAF score of 55 was assigned, a score of 
50 was assigned in January 2004 and a score of 52 in May 
2004.

When seen in June 2004, the veteran reported that he had been 
sleeping better since starting a different medication and 
hadn't had any nightmares recently.  He reported having 
depressed moods and feeling anxious on most days.  He was 
volunteering at the VA in order to stay busy.  Clinical 
findings were that his speech was of normal rhythm, rate and 
volume.  He was well-related, cooperative, and sad-looking at 
times.  His mood was sometimes that he got down on himself 
for being this way.  He denied psychotic symptoms, and 
thoughts of hurting himself or others.  His insight and 
judgment were normal and he had logical thought processes.  
His diagnoses were PTSD, major depressive disorder, 
recurrent, mild to moderate, opioid dependence, in early 
partial remission, anxiety disorder due to GMC (chronic 
pain), R/O Mood disorder due to GMC (chronic Pain); history 
of barbiturate abuse; alcohol dependence and R/O alcohol 
induced mood disorder.  His GAF was 50.  

After considering all the evidence of record, it is the 
opinion of the Board that an evaluation in excess of 30 
percent is not warranted for the veteran's service-connected 
PTSD.  

A review of the evidence finds there is no indication that 
the veteran had flattened affect.  Although at the May 2003, 
his affect was constricted and dysphoric, after a period of 
hospitalization for treatment of physical pain, his dysphoric 
affect was reduced and later his affect was described as 
full.  His speech was normal.  Although in September 2003, 
the veteran wrote that he now had frequent panic attacks, 
panic disorder has not been diagnosed and panic attacks have 
not been associated with PTSD.  At subsequent appointments, 
the veteran did not report any panic attacks, and no clinical 
finding or diagnosis of panic attacks was noted.  After his 
hospitalization treatment for physical pain, he was less 
anxious, and a diagnosis of anxiety disorder was attributed 
to chronic pain.  Although his recent and remote memories 
were somewhat impaired and he had mildly decreased 
concentration at the May 2003 VA examination, there is no 
indication that he had difficulty in understanding complex 
commands or that he only had retention of highly learned 
material and forgot to complete tasks.  His insight and 
judgment were normal and there was no indication of impaired 
abstract thinking.  His mood swings were fewer after several 
months of discontinuing use of the narcotic pain medications.  

Although the veteran stated that he was antisocial, the 
evidence does not show that he had difficulty in establishing 
and maintaining effective work and social relationships.  The 
evidence shows that the veteran worked at the same job from 
1989 until his retirement in 2003 due to a physical 
disability which is not service-connected.  He has a long 
term relationship with his wife and adult children, he 
interacted with the group at his Vet Center therapy sessions, 
he interacted well with others during a period of 
hospitalization in 2003 for pain control, and more recently 
he was doing volunteer work.  Although the VA examiner at the 
May 2003 examination indicated that the veteran was 
unemployable, a GAF score of 58 was assigned which is at the 
high end of the range of moderate symptoms which reflects 
moderate symptoms or moderate difficulty in social or 
occupational functioning.  The Board notes that the recent 
GAF scores are in the low 50's which is the low end of the 
moderate range of symptoms and a score of 50 which is the 
high end of the range reflecting serious symptoms close to 
the range for moderate symptoms.  However, these GAF scores 
include other psychiatric diagnoses which have been 
attributed to chronic pain and substance abuse withdrawal.  
These findings do not more nearly approximate a 50 percent 
disability evaluation.  

Upon consideration as to whether a 70 percent evaluation is 
warranted, the evidence does not show that the veteran 
neglected his personal appearance or hygiene, or that he had 
suicidal ideation, spatial disorientation, or obsessional 
rituals.  The findings show that the veteran was casually 
dressed and moderately groomed.  He was oriented in four 
spheres on examination.  He denied having suicidal ideation.  
Although he was depressed, the evidence does not show that he 
had near-continuous panic or depression affecting his ability 
to function independently, appropriately and effectively.  
His judgment was considered intact or normal.  His speech was 
normal and there was no evidence of illogical or delusional 
thought process.  Impaired impulse control was not shown.  No 
obsessional rituals were noted.  The evidence does not 
suggest that the veteran was unable to establish and maintain 
effective relationships.  The evidence shows that he 
interacted appropriately with staff and other group members 
when participating in treatment programs, and he had a 
relationship with his wife and his children.  Prior to his 
retirement in 2003 due to physical impairment, the veteran 
had been working for approximately 14 years for one company.  
These symptoms do not more closely approximate a 70 percent 
evaluation.  

As to whether a 100 percent schedular disability evaluation 
is warranted under the regulations, although a VA examiner 
opined that the veteran was unemployable due to PTSD, the 
medical evidence does not reflect psychiatric manifestations 
meeting or approximating the requirements for a 100 percent 
schedular evaluation.  At the time of the examination and 
consultations the veteran was alert and cooperative with the 
interview.  There was no indication of lack of minimal 
personal hygiene.  Although the veteran complained of memory 
loss, and the clinical findings show impaired memory there is 
no indication that he had memory loss for names of close 
relatives, own occupation, or own name.  He had no persistent 
delusions, hallucinations, or grossly inappropriate behavior.  
He consistently denied having thoughts of suicide and there 
is no indication that he was felt to be a danger of hurting 
others.  No gross impairment in thought processes or 
communication was indicated.  Thus, his symptoms do not more 
closely approximate a 100 percent schedular evaluation.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his PTSD and that he has retired due to a nonservice-
connected back disability.  In sum, there is no indication in 
the record of such an unusual disability picture that 
application of regular schedular standards is impractical.  
The schedular rating criteria are adequate for evaluating 
this case.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R.  § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that t he 30 percent evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for an increased rating for the veteran's 
service-connected PTSD, the benefit-of-the- doubt doctrine is 
inapplicable, and an increased rating must be denied.  38  
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


